Exhibit 10(d.3)
EXECUTION COPY
CONSULTING AGREEMENT
     This Agreement (“Agreement”) made effective as of this 1st day of December,
2008 (the “Effective Date”), between DUSA Pharmaceuticals, Inc., a New Jersey
corporation (“DUSA”) and D. Geoffrey Shulman, MD, FRCPC (“Dr. Shulman”).
     WHEREAS, pursuant to the terms of an Employment Agreement dated March 20,
1997, (the “Employment Agreement”) Dr. Shulman currently serves as the Chief
Strategic Officer and the Chairman of the Board of Directors of DUSA (the
“Board”).
     WHEREAS, in light of Dr. Shulman’s current health issues and other
circumstances, DUSA desires to terminate the Employment Agreement and DUSA and
Dr. Shulman desire to enter into this Agreement to set forth and describe the
terms and conditions under which Dr. Shulman will accept the severance payment
under his Employment Agreement and continue providing services to DUSA as a
part-time consultant, and the parties intend that this Agreement supersede any
and all other existing agreements between DUSA and Dr. Shulman unless
specifically provided for in this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and promises, the
parties agree as follows:

1.   Services: DUSA and Dr. Shulman agree that, as of the Effective Date,
Dr. Shulman shall provide consulting services to DUSA and shall resign from
management activities and, in particular, from his position as the Chief
Strategic Officer of DUSA. Dr. Shulman agrees to devote his best efforts to
perform services (health permitting) for up to thirty-three (33) hours per month
to further the goals of DUSA, to consult on matters as requested by the Chief
Executive Officer of DUSA from time to time, to monitor the dermatology
community with respect to photodynamic therapy and photodetection technologies
and products and other issues of interest to DUSA, to participate in
science-related company meetings and attend medical conferences as requested by
DUSA with reasonable advance notice, and take on such other responsibilities as
the Board of Directors or Chief Executive Officer of DUSA may reasonably request
from time to time. Dr. Shulman shall report his activities on a monthly basis,
in writing, to DUSA’s Chief Executive Officer.

2.   Board of Directors: Dr. Shulman hereby resigns from the DUSA Board of
Directors and from the position of the Chairman of the Board.   3.   Term: The
term of this Agreement shall commence on the Effective Date and shall expire on
the second (2nd) anniversary of the Effective Date. The term of this Agreement
may be extended on the mutual agreement of the parties on terms to be discussed.
  4.   Severance Payment/Consulting Fees:

  (a)   Dr. Shulman shall be paid twelve (12) months severance under the terms
of the Employment Agreement in the amount of Three Hundred Seventy-Nine Thousand
Eighty Dollars ($379,080.00) upon termination of the Employment Agreement which
shall be effective on the Effective Date, except as expressly provided for
herein.

 



--------------------------------------------------------------------------------



 



  (b)   As of the Effective Date, DUSA shall pay to Dr. Shulman consulting fees
equal to U.S. $175,000 per annum. If Dr. Shulman’s services are requested for
time in excess of the time stated in Paragraph 1 and Dr. Shulman wishes to
provide such additional time to DUSA, DUSA shall pay Dr. Shulman at the rate of
$250.00 per hour. DUSA shall pay the consulting fees due to Dr. Shulman monthly.
Dr. Shulman will complete appropriate forms as provided by DUSA, which will be
completed on or prior to execution of this Agreement.     (c)   Dr. Shulman will
be responsible for the payment of taxes on his entire compensation under this
Agreement, including without limitation, income taxes, social security taxes (or
the Canadian equivalent) and other or similar taxes required by application of
law. DUSA shall not withhold any taxes in connection with the compensation paid
to Dr. Shulman hereunder. Such payments shall be the sole responsibility of
Dr. Shulman, and Dr. Shulman agrees to file all required forms and make all
required payments appropriate to his tax status when and as they become due.
Dr. Shulman agrees to indemnify DUSA, and each of its officers, directors and
employees from and against all payments, losses, costs, liability, expenses,
damages, fines, penalties or judgments (including without limitation actual
attorneys fees and expenses) as a result of a failure by Dr. Shulman: (a) to pay
all the taxes due in connection with the compensation paid to Dr. Shulman under
this Agreement, (b) to respond to any administrative inquiry concerning
Dr. Shulman’s payment of such taxes, or (c) to defend against any administrative
or judicial proceeding with respect to Dr. Shulman’s payment of such taxes. In
addition, DUSA may reduce any payments described in this Agreement by any amount
that Dr. Shulman owes DUSA. All monetary references made herein shall refer to
U.S. dollars.

5.   Other Benefits:

  (a)   Bonus/Equity Compensation. Dr. Shulman shall be considered for bonuses
and equity compensation by the Compensation Committee or the Board of Directors
pursuant to company policy which Dr. Shulman understands are decisions made in
the sole discretion of the Committee and/or Board of Directors and is,
therefore, not a commitment for any such bonus or equity compensation.
Dr. Shulman is an independent contractor and shall not be deemed an employee of
DUSA for any purpose. He shall not be entitled to receive from DUSA any medical,
pension or profit sharing plan, or other fringe benefits which may be made
available to the employees of DUSA from time to time, unless expressly provided
for in this Agreement.     (b)   Offset for Other Benefit Claims. To the extent
Dr. Shulman makes a successful claim for severance and/or benefits under any
other plan or arrangement which must be paid by DUSA or its affiliates (other
than for items that are expressly provided for herein in this Agreement), the
amount of such severance payments shall be deducted, on a dollar for dollar
basis, from any benefits payable to Dr. Shulman.

- 2 -



--------------------------------------------------------------------------------



 



6.   Expenses: DUSA agrees that it will reimburse Dr. Shulman for all reasonable
and authorized traveling and other out-of-pocket expenses actually and properly
incurred by Dr. Shulman in connection with his consulting duties upon provision
of appropriate statements, vouchers, bills and invoices as and when required by
DUSA. Travel and out-of-pocket expenses shall be invoiced monthly and payments
shall be payable within thirty (30) days of receipt of the invoice from
Dr. Shulman. DUSA shall reimburse Dr. Shulman, up to Canadian $30,000, for any
fees for professional services (including legal, accounting, disability/tax
planning and/or insurance consulting fees) he incurs prior to the Effective Date
in connection with the negotiation, terms and drafting of this Agreement.

7.   Extension of Exercise Period; Post-Termination Vesting:

  (a)   Dr. Shulman’s ownership interest with respect to his restricted stock
award shall be accelerated and vest in its entirety on the Effective Date.

  (b)   Dr. Shulman shall have the right to exercise for a period of one
(1) year from the Effective Date all Options granted to him prior to the
Effective Date as to all or any part of the shares covered by such Options,
including shares with respect to which such Options would not otherwise be
exercisable, subject to restrictions under U.S. or Canadian law, as applicable.

8.   Healthcare Related Reimbursement. For the period commencing on March 1,
2008 and ending on February 28, 2013, DUSA shall reimburse Dr. Shulman up to
$50,000 per year for any direct medical-related expenses and prescription drug
expenses he incurs in connection with a bona fide medical condition, to the
extent that such expenses are not covered by any health plan in which he
participates. Dr. Shulman shall not be reimbursed for the cost of any medical
insurance premiums.

9.   Confidential Information; Noncompetition:

  (a)   Dr. Shulman shall not, during the term of this Agreement: (i) and for a
period of two (2) years following the termination of this Agreement, disclose to
any person, other than in the necessary course of business, any private,
confidential or secret information that belongs to DUSA (“DUSA Confidential
Information”); or (ii) except to the extent such activities are authorized, in
writing, by DUSA, which authorization shall not be unreasonably withheld and
which shall be deemed granted in the event DUSA does not respond, in writing,
within 20 business days following DUSA’s receipt of Dr. Shulman’s written
request for such authorization, engage in any business activity in direct
competition with (by way of example without limitation, for the same indication)
the “Business of DUSA” conducted or proposed during the term of this Agreement
in any part of the world in which DUSA is doing business or actively pursuing
business; provided, however, that (A) Dr. Shulman’s participation in the private
practice of dermatology and (B) ownership of less than 5% of an equity interest
in a business entity in which Dr. Shulman does not consult, advise or otherwise
provide services, shall not be considered a business in competition with the
Business of DUSA. The “Business of DUSA” means: (1) the business of research,

- 3 -



--------------------------------------------------------------------------------



 



      development and/or marketing of Photodynamic Therapy (PDT) or
Photodetection (PD) technology or on the treatment of actinic keratoses ;
(2) the development and/or marketing of ClindaReach®, Nicomide®, Nicomide-T®,
Meted®, Levulan®, Kerastick®, BLU-U®, endoscopic sheath device or products
directly competitive (i.e., medically or therapeutically) with such products,
and other complementary dermatology products currently being marketed or
developed by DUSA or that become actively marketed or under development during
Dr. Shulman’s employment or consultancy with DUSA and (3) products or business
opportunities that are being evaluated by DUSA or that become under
consideration for license, acquisition, marketing or development during Dr.
Shulman’s prior employment or this consultancy with DUSA, unless DUSA finally
rejects such opportunities during Dr. Shulman’s consultancy with DUSA. For
greater certainty, Dr. Shulman will not be in breach of his non-competition
obligations where, for example, he is involved in the marketing or development
of a product that is not directly competitive with DUSA’s products and employs
chemical entities, processes or mechanisms that are substantively different than
the chemical entities, processes or mechanisms employed by products that were
marketed or under development by DUSA during Dr. Shulman’s employment or
consultancy with DUSA.

Without limiting the generality of the foregoing, Dr. Shulman shall not
disclose, among other things, any information about:

  (i)   newly developed products of DUSA;     (ii)   manufacturing processes and
technologies;     (iii)   research in progress and any unpublished formula,
findings, manuals, or know-how;     (iv)   regulatory filings;     (v)  
identity of and relationships to licensees of DUSA;     (vi)   finances,
financial information and financial management systems of DUSA and any other
research, information or documents which he knows or reasonably ought to know
that DUSA regards as proprietary or confidential to any person other than for
DUSA’s purposes and shall not use for his purposes or for any purposes of DUSA
any such information or secrets which he may acquire in relation to the business
of DUSA.

  (b)   Notwithstanding any of the foregoing in this section, information,
whether confidential or proprietary or not, shall be exempt from the above
confidentiality provisions if said information:

  (i)   was in the public domain prior to the date of DUSA’s incorporation;

- 4 -



--------------------------------------------------------------------------------



 



  (ii)   which has subsequently become public or which becomes public at any
time through no fault of Dr. Shulman; or     (iii)   is or in the future becomes
readily available from third parties who have no confidentiality obligations to
DUSA.

  (c)   Dr. Shulman agrees that DUSA is and remains the exclusive owner of all
DUSA Confidential Information, including without limitation, all patent,
copyright, trade secret, trademark and other intellectual property rights
therein. No license or any other right, including any right of ownership, is
granted to Dr. Shulman by this Agreement or by any disclosure under this
Agreement. Title to all inventions, whether or not patentable, conceived or
reduced to practice or derived from, or relying on the DUSA Confidential
Information hereunder, including but not limited to inventions involving DUSA
Confidential Information (“Inventions”), shall be owned by DUSA.     (d) (i)  
Dr. Shulman agrees that all copyrights, patents, trade secrets, or other
intellectual property rights associated with any ideas, concepts, techniques,
inventions, processes, or works of authorship developed or created by
Dr. Shulman during the course of performing the services under this Agreement
(collectively, the “Work Product”) shall belong exclusively to DUSA and shall,
to the extent possible, be considered a “work made for hire” for DUSA. To the
extent such work is determined not to constitute “works made for hire” as a
matter of law, Dr. Shulman hereby irrevocably assigns and transfers to DUSA, as
of the time of creation of the Work Product, any and all right, title, or
interest he may have in such Work Product. Upon request of DUSA and at DUSA’s
expense, Dr. Shulman shall take such further actions, including execution and
delivery of instruments of conveyance necessary to obtain legal protection in
the United States and foreign countries for such Work Product and for the
purpose of vesting title thereto in DUSA, or its nominee, as may be appropriate
to give full and proper effect to such assignment and to vest in DUSA complete
title and ownership to such Work Product.     (ii)   Notwithstanding anything to
the contrary herein, Dr. Shulman shall be free to use and employ his general
skills, know-how, and expertise, and to use, disclose, and employ any
generalized ideas, concepts, know-how, methods, techniques, or skills gained or
learned during the course of any assignment, so long as Dr. Shulman acquires and
applies such information without disclosure of any DUSA Confidential
Information, without any unauthorized use or disclosure of Work Product and
without breach of the non-competition obligations set forth in this Agreement.

10.   Change of Control. In the event of a “Change of Control” (as defined
below) arising only out of a transaction between DUSA and Stiefel Laboratories,
Inc. or any affiliate thereof during the term of his employment or consultancy,
Dr. Shulman shall be entitled, within five (5) days of the closing date of such
event, to receive a lump sum payment equal to three (3) times his annual
consulting fees hereunder (i.e., $175,000). For purposes of this Agreement, a
“Change of Control” shall mean a change of control of a nature that would be
required to be reported in response to Item 5 of Schedule 14D promulgated
pursuant to Section 14 of the Securities Exchange Act of 1934, as amended (the
“1934 Act”), whether or not DUSA is then subject to such reporting requirements;

- 5 -



--------------------------------------------------------------------------------



 



provided that, without limitations, a Change of Control shall be deemed to have
occurred if (i) any person other than a trustee or other fiduciary holding
securities under an employee benefit plan of DUSA is or becomes the beneficial
owner, directly or indirectly, of securities of DUSA representing 20% or more of
the combined voting power of DUSA’s then outstanding securities and thereafter
the Board adopts a resolution to the effect that, for the purposes of this
Agreement, a Change of Control of DUSA has occurred; such ownership shall be as
defined pursuant to Rule 13d-3 of the 1934 Act and includes mergers or
acquisitions whereby an outside party has in excess of 20% of the combined
voting power; (ii) when DUSA merges or consolidates with any other person or,
entity other than a subsidiary and, upon consummation of such transaction,
holders of DUSA’s common stock immediately prior to such transaction own less
than 50% of the equity securities of the surviving or consolidated entity; or
(iii) a substantial portion of the assets of DUSA are sold or transferred to
another person or entity. No other Change of Control payment shall be due and
payable to Dr. Shulman under the terms of the Employment Agreement or this
Agreement.

11.   Termination:

  (a)   Dr. Shulman may terminate this Agreement for any reason by providing
DUSA with advance written notice. In such case, DUSA shall pay Dr. Shulman
through the date of termination.     (b)   DUSA may terminate this Agreement for
cause. For purposes of this Agreement, cause shall mean (i) Dr. Shulman’s
complete physical or mental disability or other complete inability to perform
the consulting duties of his job for any reason for a period in excess of six
(6) consecutive months (i.e., permanent disability); (ii) Dr. Shulman’s action
which materially adversely affects the reputation of DUSA, or disparages DUSA,
or its officers, directors, consultants, or agents, as determined by the Board
in its sole discretion, exercising its reasonable judgment, (iii) Dr. Shulman’s
malfeasance or misconduct such as fraud, embezzlement, dishonesty, acts of moral
turpitude, or a felony conviction, or for other good cause materially
detrimental to DUSA, or (iv) breach of the confidentiality or non-compete
obligations in this Agreement. In the event of a termination for cause,
Dr. Shulman shall be paid his consulting fees, pro rated to the date of
termination, except as otherwise provided in Section 17 below.     (c)   Upon
termination of this Agreement, for any reason whatsoever, Dr. Shulman shall
promptly return and deliver to DUSA all notes, memoranda, records, reports,
manuals, drawings, lists, photographs, promotional materials and other documents
and tangible forms of information belonging or relating to the business of DUSA
and all copies or reproductions of such items. Consulting fees shall be paid for
services performed to the date of termination.

12.   Indemnification: DUSA shall, to the extent permitted by the laws of the
State of New Jersey, U.S.A., indemnify Dr. Shulman against any actual or
threatened action, suit or proceeding, whether civil, criminal, administrative
or investigative, that arises as a consequence of his duties as an employee,
consultant, officer or director of DUSA. Such

- 6 -



--------------------------------------------------------------------------------



 



indemnification will include such expenses as attorneys fees, judgments, fines
and amounts awarded or agreed to in settlement, provided that Dr. Shulman acted
legally and in good faith, or reasonably believed that his actions were legal
and performed in good faith. The termination of any action, suit or proceeding
by judgment, order, settlement, conviction, or upon a plea of nolo contendre
shall not, of itself, create a presumption that his actions were illegal or not
performed in good faith.

13.   Provisions Operating Following Termination: Notwithstanding any separation
from service of Dr. Shulman’s, any provision of this Agreement necessary to give
it efficacy shall continue in full force and effect following such termination,
including without limitation, Sections 4-17, inclusive, .

14.   General Release: Dr. Shulman acknowledges and understands that this
Agreement shall not become effective unless and until he executes the General
Release attached hereto as Exhibit A.

15.   Notices: Any notice to be given in connection with this Agreement shall be
given in writing and may be given by personal delivery, by certified mail,
postage prepaid, or by facsimile transmission, so long as receipt of such
transmission is available, addressed to the recipient as follows:

         
 
  To:   D. Geoffrey Shulman, MD, FRCPC
 
      256 Russell Hill Road
 
      Toronto, Ontario M4V 2T2
 
      Canada
 
       
 
  To:   DUSA Pharmaceuticals, Inc.
 
      25 Upton Drive
 
      Wilmington, Massachusetts 01887
 
      Attn: President and Chief Executive Officer

or to such other address or individual as may be designated by notice by either
party to the other. Any notice given by personal delivery shall be deemed to
have been given on the day of actual delivery and, if made or given by certified
mail, on the third day, other than a Saturday, Sunday, or a statutory holiday in
Toronto, Ontario, CANADA following the deposit thereof with the U.S. Postal
Service.

16.   Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without giving effect to
principles of conflict of laws. The parties consent to the jurisdiction of the
federal district courts encompassing New Jersey.

17.   Assignment;Benefit of Agreement: Dr. Shulman shall have no power to
assign, transfer, pledge, hypothecate or otherwise encumber the right to receive
payments and any attempt to do so shall be void and will not be recognized by
the Board; except that in the event of his permanent disability or death during
the term of this Agreement, Dr. Shulman or Dr. Shulman’s beneficiary or estate,
as he directs, shall be entitled to receive, any remaining consulting fees not
yet paid to Dr. Shulman under the terms of this Agreement until this Agreement
expires. This Agreement shall inure to the benefit of and be binding upon the

- 7 -



--------------------------------------------------------------------------------



 



heirs, executives, administrators and legal personal representatives of
Dr. Shulman and to and upon the successors and assigns of DUSA, respectively.
DUSA shall assign this Agreement to any successor-in-interest whether by merger,
consolidation, or sale or disposition of substantially all of its assets or
voting control of its securities.

18.   Entire Agreement: This Agreement constitutes the entire agreement between
the parties hereto with respect to the terms and conditions of this consultancy
and cancels and supersedes any prior understandings and agreements between the
parties to this Agreement, including without limitation, the Employment
Agreement. There are no representations, warranties, forms, conditions,
undertakings or collateral agreements expressed, implied or statutory between
the parties hereto other than as expressly set forth in this Agreement, the DUSA
Deferred Compensation Plan, and the option agreements and equity plan(s)
governing the terms and conditions of Dr. Shulman’s Options or restricted stock
awards.

19.   Severability: Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision of any other jurisdiction but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

20.   Amendments and Waivers: Any provision of this Agreement may be amended or
waived only with prior written consent of DUSA and Dr. Shulman.

[Signature Page Follows]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first above written.
ATTEST:

                          DUSA PHARMACEUTICALS, INC.    
/s/ Susan Tennent
               
 
               
 
      By:   /s/ Robert Doman
 
   
Name: Susan Tennent
      Name:   Robert Doman    
 
      Title:   President and CEO    
 
               
WITNESS:
               
 
               
/s/ Chris Foulon
                        /s/ D. Geoffrey Shulman                   Name: Chris
Foulon       D. Geoffrey Shulman, MD, FRCPC    

- 9 -



--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
     This General Release (“Agreement and Release”) is made by and between D.
Geoffrey Shulman, MD, FRCPC (“Dr. Shulman”) and DUSA Pharmaceuticals, Inc.
(“DUSA”) as of December 1st, 2008 (the “Effective Date”).
     WHEREAS, Dr. Shulman is currently employed by DUSA as its Chief Strategic
Officer and Dr. Shulman serves as the Chairman of DUSA’s Board of Directors;
     WHEREAS, DUSA and Dr. Shulman have agreed that, effective with the signing
by DUSA and Dr. Shulman of a certain Consulting Agreement to which this
Exhibit A is attached and incorporated by reference (the “Consulting
Agreement”), Dr. Shulman will voluntarily resign from his role as DUSA’s Chief
Strategic Officer and Chairman of DUSA’s Board of Directors; and
     WHEREAS, the effectiveness of the Consulting Agreement is conditioned upon
Dr. Shulman’s execution of this General Release.
     NOW THEREFORE, in consideration of the mutual commitments set forth in this
Agreement and Release, DUSA and Dr. Shulman agree as follows:

1.   Release and Covenant Not to Sue.

     1.1 Upon execution of this Consulting Agreement and General Release and its
Effective Date, and in consideration of the offer of continuing to provide
consulting services and the consulting fees and other consideration set forth in
the Consulting Agreement, Dr. Shulman, on behalf of himself, his spouse, his
heirs, executors, administrators, assigns, agents and representatives, hereby
unconditionally releases and completely and forever discharges DUSA, as well as
the present and former officers, directors, employees, attorneys, and agents of
each of these entities, individually and in their official capacities, and any
of their employee 401(k) or other employee benefit plans as well as the
administrators, fiduciaries, parties-in-interest, employees, agents, attorneys
and trustees of any such plans (collectively referenced throughout this
Consulting Agreement and General Release as the “Released Parties”), from any
and all of the following claims, prayers for relief or alleged damages, of
whatever nature, known or unknown, existing on or before the date he executed
this Consulting Agreement and General Release, including but not limited to:
(1) any and all claims, issues, prayers for relief and any other causes of
action arising during, from or by virtue of Dr. Shulman’s employment with any
Released Party, whether real or perceived, including, but not limited to, all
claims for common law tort, negligence, defamation, intentional or negligent
infliction of emotional distress, wrongful, retaliatory or abusive discharge,
invasion of privacy, estoppel, fraud, breach of any public policy, express or
implied contract or covenant of good faith and fair dealing, as well as employee
benefit claims, or claims relating to any wages or bonus entitlements, or
payments of any nature including debts, accounts, attorneys’ fees, costs,
disbursements or

 



--------------------------------------------------------------------------------



 



reimbursements; and (2) any claims arising under any federal, state, provincial
and/ or local laws, statutes, regulations, ordinances or rules prohibiting
unlawful employment discrimination, harassment, retaliation or otherwise
relating to Dr. Shulman’s employment with any Released Party or his separation
from that employment, including but not limited to the Equal Pay Act of 1963, 29
U.S.C. § 206(d) (“EPA”); Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000e, et seq. (“Title VII”); the Age Discrimination in Employment
Act of 1967, as amended, 29 U.S.C. § 621, et seq. (“ADEA”); the Vietnam Era
Veterans Readjustment Assistance Act of 1974, 38 U.S.C. § 2012, et seq.
(“VEVRAA”); the Americans With Disabilities Act, 42 U.S.C. § 12101, et seq.
(“ADA”); the Occupational Safety and Health Act, 29 U.S. § 651, et seq.
(“OSHA”); the Older Workers Benefit Protection Act, 29 U.S.C. § 626(f), et seq.
(“OWBPA”); the Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. § 1161,
et seq. (“COBRA”); the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq. (“WARN”); the Federal Family and Medical Leave Act, 29
U.S.C. § 2601, et seq. (“FMLA”); the Employee Retirement Income Security Act of
1974, 29 U.S.C. § 1001, et seq. (“ERISA”); the Rehabilitation Act of 1973, 29
U.S.C. § 701, et seq.; the Fair Labor Standards Act, 29 U.S.C. § 215(a)(3), et
seq. (“FLSA”); the Civil Rights Act of 1991, 42 U.S.C. §§ 1981, 1983, 1985, 1986
and 1988; the Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. § 1161,
et seq. (“COBRA”); the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101, et seq. (“WARN”); the Federal Family and Medical Leave Act, 29
U.S.C. § 2601, et seq. (“FMLA”); the Federal Food Drug & Cosmetics Act, 21
U.S.C. § 321 et seq., the New Jersey Law Against Discrimination, N.J.S.A.
10:5-1, et seq. (“NJLAD”); the New Jersey Discrimination in Wages Law, N.J.S.A.
10:5-1, et seq.; the New Jersey Temporary Disability Law, N.J.S.A. 43:21-25, et
seq.; the New Jersey Wage Payment Law, N.J.S.A. 34:11-4.1, et seq.; the New
Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a, et seq.; the New Jersey
Conscientious Employee Protection Act, N.J.S.A. 34:19-1, et seq. (“CEPA”); the
New Jersey Family Leave Act, N.J.S.A. 34:11B-1, et seq. (“NJFLA”); the New
Jersey Civil Rights Act, N.J.S.A. 10:6-1, et seq. (“NJCRA”); the United States,
Massachusetts, and New Jersey Constitutions. and the Employment Standards Act,
2000 (S.O. 2000, c.41), the Ontario Human Rights Code (R.S.O. 1990, c. H.19),
the Workplace Safety and Insurance Act, 1997 (S.O. 1997, c. 16, Sch. A.) and/or
the Pension Benefits Act (R.S.O. 1990, c. P.8) and/or their successors.
Dr. Shulman understands that the laws set forth above give him important
remedies that relate to, inter alia, claims that he has or may have arising out
of or in connection with his employment by any Released Party or the termination
of that employment, and he freely and voluntarily gives up those remedies and
claims after being encouraged to and having had the opportunity to consult with
legal counsel.
     1.2 Upon execution of this Consulting Agreement and General Release and its
Effective Date, Dr. Shulman, for full consideration as set forth in the
Consulting Agreement, and on behalf of himself, his spouse, his heirs,
executors, administrators, assigns, agents and representatives, hereby agrees
not to file a lawsuit or claim against any Released Party in any court of the
United States, or Canada, or any state, provincial or local governmental unit
thereof, or with any arbitration panel concerning any claim, demand, issue or
cause of action covered by this Consulting Agreement and General Release.
Notwithstanding any other language in this Consulting Agreement and General
Release, the parties understand that this Consulting Agreement does not prohibit
Dr. Shulman from filing any claim or action seeking to enforce the terms of this
Consulting Agreement and General Release. The parties further

- 3 -



--------------------------------------------------------------------------------



 



understand that this Consulting Agreement and General Release shall not be
construed as prohibiting Dr. Shulman from filing an administrative charge of
alleged employment discrimination or participating or cooperating with any
administrative agency in the investigation of an administrative charge of
alleged employment discrimination under Title VII, the ADEA, the ADA, the EPA,
or FEPA. Dr. Shulman, however, waives his right to any individual monetary,
injunctive relief, or other recovery should any federal, state or local
administrative agency pursue any claims on his behalf arising out of or relating
to his employment with and/or separation from employment with DUSA or any of the
Releases in this Separation Agreement. This means that by signing this
Consulting Agreement and General Release, Dr. Shulman will have waived any right
he had to bring a lawsuit or obtain an individual recovery if an administrative
agency pursues a claim against DUSA based on any actions taken by any of them up
to the date of his execution of this Agreement and Release, and that Dr. Shulman
will have released and discharged DUSA of any and all claims of any nature
arising up to the date he has executed this Consulting Agreement and General
Release.

2.   No Admission of Liability.

     2.1 Dr. Shulman acknowledges and agrees that DUSA’s entry into this
Consulting Agreement and General Release is not to be construed as, and is not
admission that, DUSA or any Released Party violated any duties or obligations
owed to Dr. Shulman, or treated Dr. Shulman improperly, unlawfully or unfairly
in any manner whatsoever, or are liable to him in any way. Neither shall this
Consulting Agreement and General Release be construed to be, or be admissible in
any proceedings as, evidence of any such admission by DUSA as to any alleged
violation of any federal, state or local law, common law, agreement, rule,
regulation or order.

3.   Other Provisions.

     3.1 The parties acknowledge and agree that this Consulting Agreement and
General Release contains the full, final and complete agreement, understandings
and representations of the parties with respect to the topics contained herein,
including but not limited to Dr. Shulman’s consulting arrangement and the terms
of his resignation from any position with any Released Party, and it supersedes
and extinguishes all prior or contemporaneous written or oral contracts,
negotiations, agreements, representations, inducements or policies between
Dr. Shulman and DUSA or any other Released Party, except for the provisions of
the various stock option and restricted stock award agreements which remain in
full force and effect.
     3.2 The parties agree that this Consulting Agreement and General Release is
to be governed by, construed and enforced, in all respects, in accordance with
the laws of the State of New Jersey, exclusive of any choice of law rules. Any
dispute concerning this Consulting Agreement and General Release shall be
brought in, and the parties hereby consent to the personal jurisdiction of the
courts of the State of New Jersey (to the extent that subject matter
jurisdiction exists only).

- 4 -



--------------------------------------------------------------------------------



 



     3.3 This Consulting Agreement and General Release may be modified, altered
or terminated only by an express written agreement between DUSA and Dr. Shulman,
which agreement must be signed by both parties or their duly authorized agents,
and expressly reference and attach a copy of this Consulting Agreement and
General Release to be effective.
     3.4 Any party’s waiver of a breach of any provision hereof shall not
operate or be construed as a waiver of any subsequent breach by any party.
     3.5 The article headings contained herein are for convenience only and
shall not in any way affect the interpretation, construction or enforceability
of any provision of this Consulting Agreement and General Release.
     3.6 If any provision of this Consulting Agreement and General Release is
determined to be invalid or unenforceable, either in whole or in part, in any
jurisdiction or forum, the parties hereby waive such provision to the extent
that it is found to be invalid and unenforceable. Such provision shall, to the
extent allowable by law, be modified, so that it becomes enforceable. Any such
modification shall not affect the validity or enforceability of any other
provision of this Consulting Agreement and General Release, all of which shall
remain in full force and effect.
     3.7 This Consulting Agreement and General Release may be executed in more
than one counterpart, and each counterpart shall be considered an original, but
all of which together shall constitute one and the same.
     3.8 This Consulting Agreement and General Release shall not be assignable
by Dr. Shulman but it shall be binding upon his heirs, estate, executors,
administrators and legal representatives. This Consulting Agreement and General
Release shall be freely assignable by DUSA without restriction and without the
need for any additional consent from Dr. Shulman and shall be deemed
automatically assigned by DUSA upon the company’s purchase by, or merger or
consolidation with, any other entity.
     3.9 Dr. Shulman further warrants that he has had the opportunity to review
and consider this Consulting Agreement and General Release for twenty-one
(21) days, and that any material or immaterial changes to this Consulting
Agreement and General Release will not restart the running of the twenty-one
(21) day period. Dr. Shulman also acknowledges and agrees that, by this writing,
he has been advised to seek the guidance and advice of legal counsel in
considering the terms and effect of this Consulting Agreement and General
Release, and that he has had been provided with the opportunity to do so prior
to executing this Consulting Agreement and General Release. Dr. Shulman also
acknowledges by signing this Consulting Agreement and General Release that he
has carefully read this Consulting Agreement and General Release, that he
understands completely its contents, that he has had an opportunity to have an
attorney explain those contents to him, and that he has executed this Consulting
Agreement and General Release of his own free will, act and deed.

- 5 -



--------------------------------------------------------------------------------



 



     3.10 To the extent Dr. Shulman signs the Consulting Agreement and General
Release prior to the expiration of the twenty-one (21) day period and delivers
an executed original to DUSA, he additionally acknowledges and warrants that he
has voluntarily and knowingly waived the twenty-one (21) day review period and
that the decision to accept such a shortened period of time is not induced by
DUSA or any Released Party through fraud, misrepresentation, a threat to
withdraw or alter the offer prior to the expiration of the twenty-one (21) day
time period, or by providing different terms to workers who sign releases prior
to the expiration of such time period.
     3.11 Dr. Shulman understands and expressly agrees that, following his
execution of this Consulting Agreement and General Release and delivery of same
to DUSA, he shall have a period of seven (7) days during which time he may
revoke the Consulting Agreement and General Release by delivering written
notification to DUSA, no later than the close of business on the seventh (7th)
calendar day after he signs this Consulting Agreement and General Release, and
that this Consulting Agreement and General Release shall not be effective or
enforceable prior to the expiration of that period. This Consulting Agreement
and General Release shall be forever binding and enforceable once the seven
(7) day period has expired. For purposes of this Consulting Agreement and
General Release, the term “Effective Date” referenced throughout this Consulting
Agreement and General Release shall mean the eighth (8th) calendar day after
Dr. Shulman executes this Consulting Agreement and General Release and DUSA
receives an effective, unrevoked original copy. If Dr. Shulman revokes this
Consulting Agreement and General Release, the Consulting Agreement and General
Release will not be effective and enforceable and he will not receive the
benefits described in this Consulting Agreement and General Release.
     3.12 All notices, requests, demands and other communications hereunder to
DUSA must be in writing and shall be deemed to have been given if delivered by
hand or sent via regular and certified mail, return receipt requested, addressed
as follows:

     
 
  If to DUSA:
 
   
 
  President and CEO
 
  DUSA Pharmaceuticals, Inc.
 
  25 Upton Drive
 
  Wilmington, Massachusetts 01887
 
   
 
  If to Dr. Shulman:
 
   
 
  D. Geoffrey Shulman, MD, FRCPC
 
  256 Russell Hill Road
 
  Toronto, Ontario M4V 2T2
 
  Canada

- 6 -



--------------------------------------------------------------------------------



 



[Signature Page Follows]

- 7 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be forever legally bound hereby and for
full consideration, the parties have executed this Consulting Agreement and
General Release, on the date(s) set forth below.

              Witness:       DUSA Pharmaceuticals, Inc.
 
           
/s/ Susan Tennent
      By:   /s/ Robert Doman
 
           
 
      Name:   Robert Doman
 
      Date:   12-5-08
 
           
Witness:
           
 
           
/s/ Susan Tennent
      /s/ D. Geoffrey Shulman                   D. Geoffrey Shulman, MD
 
           
/s/ Chris Foulon
 
Chris Foulon
      Date:   December 1, 2008

- 8 -